 PRENTISS & CARLISLE CO.Prentiss & Carlisle Company, Inc. and Woodsmen'sDistrict Council of Northern New England of theUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO-CLC, Petitoner. Case I-RC-14188June 22, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 20, 1976, the Regional Director forRegion I of the National Labor Relations Boardissued a Decision and Direction of Election in theabove-entitled proceeding in which he found appro-priate a unit of all full-time and regular part-timeloader operators and heavy equipment operatorsemployed by Employer at its field division offices atEast Newport and Enfield, Maine, rejecting Petition-er's request for the inclusion in the unit of approxi-mately 80 additional employees, employed by Em-ployer in its wood department. Thereafter, inaccordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Petitioner filed a timely requestfor review of the Regional Director's decision. Bytelegraphic order dated May 17, 1976, the Boardgranted Petitioner's request for review. Thereafter,the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Employer is a Maine corporation engaged inland management and wood harvesting. Its mainoffice is located in Bangor, Maine. Employer's wooddepartment is divided into three field divisionslocated at Enfield, Ellsworth, and East Newport,Maine. Petitioner seeks a unit of approximately 80employees employed by Employer at its fielddivisions at Enfield and East Newport and includingjobbers and other leadmen, cutters, skidder-opera-tors, truckdrivers, loader operators, and heavyequipment operators. Employer contends that, whileI United Paper Workers International Union, AFL-CIO-CLC, waspermitted to intervene and concurs with Petitioner's request for theinclusion of woods employees in the unit sought to be represented.2 Employer has written contracts with approximately 10 of the 45jobbers. Both Employer and Petitioner offered into evidence a form entitled"Wood Contract and Purchase Agreement." The agreement provides thatthe seller (or contractor) agrees to sell to Employer, for the considerationstated, the quantities of wood described therein. Provisions on the back ofthe form state that the seller guarantees his title to the wood; that all woodmust be cut from lands subject to the approval of the purchaser: that woodmust be prepared to the satisfaction of the purchaser; that the purchaserreserves the right to send in extra men to ensure completion of the contract230 NLRB No. 56it does employ one loader operator and five heavyequipment operators, the remaining individualssought to be represented by Petitioner are eitherindependent contractors or employees of indepen-dent contractors.Employer's woodcutting operation takes place onland it owns, as well as land for which it holds thecutting or stumpage rights. Three field officessupervise its wood harvesting and purchasing. At itsEast Newport location, Employer operates a wood-yard buying wood from local farmers and indepen-dent loggers. At its Ellsworth and Enfield fieldoffices, a field supervisor and assistant field supervi-sor oversee the woodharvesting operations per-formed by jobbers and also supervise road construc-tion and other field operations. Employer now usesapproximately 45 jobbers with heavy equipment andtheir crews to harvest its timber and deliver it to 80lumber mills with whom Employer has contracts tosell timber. Most of the jobbers have no writtenagreement2with Employer but operate under whatappear to be oral agreements3by which theyundertake to cut timber in areas designated byEmployer and to deliver it to the mills with whomEmployer has contracted. Employer in turn agrees topay the jobber on a piece rate basis (per cord) for thedelivery of various wood products to any of severalmills in an area.Employer does not provide the jobbers withequipment or with crews. Each jobber hires his owncrew and determines their rate of pay.Under normal circumstances, a jobber may chooseto deliver the wood he has cut to one of two or threearea mills. His choice appears to be motivated bysuch considerations as distance or the generosity ofthe mills' scales. There is also some fluctuation in thepiece rate price Employer offers for the delivery of acertain species of wood to a specified mill. The pricepaid by the mill for the wood, however, is not aconsideration since the jobber's earnings are deter-mined by his agreement with Employer.When the wood market is poor and the mills'woodyards become crowded, a jobber's choicebetween mills may be subject to direct restrictions byEmployer. Under these circumstances in the past,Employer has implemented a ticket system forwithin the stated time; and that the contract is terminable by either party on30 days' notice. The seller further promises to comply with Governmentlaws pertaining to taxes, insurance, and other benefits.It appears from the record as a whole that the jobbers never have title tothe wood they cut; hence, the sales approach of this written contract doesnot reflect the reality of the relationship between Employer and the jobbers.In addition, Employer's own witness described this contract as "archaic"and stated that it does not reflect the relationship between Employer and thejobbers today.3 There is no indication in the record of the duration of these oralagreements. Thus, they appear to be terminable at will.373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeliveries. Such a system necessitates that a jobberfirst check with Employer and obtain a ticket beforehe can deliver his wood to a mill, thus enablingEmployer to control how much wood goes to anyspecific mill.Jobbers and their crews are supervised on anaverage of once a week by one of Employer's fieldoffice area supervisors. The supervisor checks toensure that the jobber and his crew are complyingwith the terms of the stumpage contract,4as well astheir compliance with safety and ecology laws. Forexample, a supervisor of the Employer may tell ajobber at what location to cut, to cut his stumpslower or higher, or direct him to clean out an areamore thoroughly.Employer maintains a computerized payroll servicewhich is used by most5of the jobbers and theircrews. The company issues a payroll number to eachparticipating jobber and crewmember. Their pay-checks are drawn on Employer's bank account. Ajobber's gross earnings are calculated on the basis ofhis delivery slips and his piece rate agreements withEmployer. Crewmembers are paid either on anhourly basis or a percentage of the gross basis. Bothjobbers and crews, however, turn in timecards toEmployer's field offices each week. Employer de-ducts from each jobber's gross income and amountto cover Federal and state unemployment taxes, theEmployer's portion of social security, and otherpayroll taxes, plus a charge of I to 2 percent of thegross for providing the service. The employees'portions of social security are deducted directly fromthe crewmembers' checks.Employer makes the actual payments for state andFederal unemployment taxes in its own name, whichtaxes ensure that the jobbers and their crews will beeligible for unemployment compensation during thespring mud season, an annual occurrence whichbrings Employer's operations to a halt for 3 to 6weeks. Employer also represents itself as the employ-er of the jobbers and their crews6for the purpose ofobtaining workmen's compensation insurance from aprivate insurance company.In determining the status of persons alleged to beindependent contractors, the Board applies thecommon law right-of-control test.7Under this test anemployer-employee relationship exists when theemployer reserves not only the right to control the' Stumpage permits negotiated by Employer allow it to cut and sell alandowner's timber in exchange for a biweekly payment determined by theamount and kind of wood taken. This contract sets out in specific detail thespecies of wood which may be cut, the minimum diameter of the trees to becut, and also guarantees against erosion and other environmental hazards. Italso requires Employer to carry bodily injury and other insurance withrespect to employees doing the actual cutting.s Four jobbers do not use the payroll service for themselves or theircrews. The record also shows that, while Employer in the past may haveoffered the service to other nonassociated groups, such as the loggingmuseum, it does not presently do so.result to be achieved, but also the means to be usedin attaining the result. On the other hand, where theemployer has reserved only the right to control theends to be achieved, an independent contractorrelationship exists. It is clear that the application ofthis test is not a "perfunctory exercise." In order todetermine the nature of the relationship, the Boardanalyzes the facts presented in the particular case,balances them, and arrives at a result.8The Regional Director has attached significantimportance to the written contracts made withjobbers, despite his finding that the jobbers do nothave title to the wood they cut as the contracts imply.We also note that these concededly irrelevantcontracts cover less than a fourth of the jobbersinvolved here. All other jobbers perform their cuttingoperations pursuant to an oral agreement withEmployer, an arrangement which, based upon thisrecord, we deem to be unilateral. This Board has hadoccasion to note that the control retained throughoral agreements providing for individual services,which agreements are readily terminable, is inconsis-tent with an independent contractor status.9The control of its woodcutting operation retainedby Employer under these oral arrangements issignificant, particularly when coupled with thepayroll service it provides to all but four jobbers. Thepayroll service requires submission of timecards,assignment of individual payroll numbers, and actualpayment by Prentiss-Carlisle checks of jobber andcrew earnings, taxes, insurance, and so on. Thoughnominally "optional," the payroll service by its verynature exerts employer control. As part of it,Prentiss-Carlisle represents to Federal and stategovernments-when making actual payment of theunemployment taxes that support the jobbers andtheir crews when no work is possible in the woods-that it is the employer of the employees in question.It similarly represents itself to the workmen'scompensation insurance carrier, which insurancesatisfies a commitment of its stumpage contracts withthe landowners. The W-2 forms for withholdingFederal income taxes are also filed by Prentiss-Carlisle as the employer. Apparently, this is also theprocedure followed for social security tax forms.Prentiss-Carlisle also retains effective control ofdelivery choices by the jobber, and close control ofthe cutting methods by weekly onsite supervision.6 One crewmember testified that he was told by Employer to use its nameas "employer" and his jobber's name as "foreman" on a workmen'scompensation claim form. Employer also lists itself as "employer" on W-2forms filed.I N.L.RB. v. United Insurance Company of America, 390 U.S. 254 (1968).8 National Freight, Inc., Federal Freight, Inc., and Son Transportation,Inc., 153 NLRB 1536, 1538-39 (1965).9 See A. Paladini, Inc., 168 NLRB 952, 953 (1967).374 PRENTISS & CARLISLE CO.Considering the nature of the woods operation, it isunrealistic to attach importance to lack of day-to-daysupervision, as the Regional Director has done. Thejobber cuts on land entered only with the permissionof Employer, he cuts the kind of tree designated byEmployer, and he cuts the size and number of treesdirected by Employer.Accordingly, we conclude that Prentiss & Carlislehas reserved, and actually exercises, control over themanner and means,10as well as the result of thejobbers' woods operation, so that the jobbers cannotbe said to be independent contractors. Although theyapparently own and operate their own equipment,which ownership is frequently an attribute ofindependent contractor status, we conclude that trueentrepreneurship does not exist based upon thearrangement between these jobbers and Prentiss-Carlisle, as shown by the record.With "magic numbers and persuasive tongue,""our dissenting colleague argues herein, we havecontrived to distort the record in order to create anemployer-employee relationship where there is none.We submit that it is our colleague, not ourselves, whonot only has accepted the testimony of Employer'switnesses at face value but has also largely ignoredthe remainder of the record.For instance, the dissent argues that we havemislabeled the jobbers' use of Employer's payrollservice as "nominally" optional when, in fact,participation is "entirely" voluntary. This ignores theuncontroverted testimony of one of the jobbers to theeffect that he was repeatedly told by Employer's fieldsupervisors to get on the payroll service. It is said thepayroll service is of mutual benefit to jobber andEmployer alike. It necessarily has some benefit toboth but, as operated, it strongly indicates anambivalent stance on the part of the Employer. Therecord clearly reflects how Employer uses theappearance of an employer-employee relationshipcreated by its payroll service to serve its ownfinancial interests. For example, it hold itself out asthe jobbers' employer to a private insurance compa-ny in order to guarantee that the jobbers and theircrews get workmen's compensation insurance, acondition of its contracts with woodland owners. Tothe Federal government, it holds itself out as theemployer in withholding income tax and payingsocial security taxes.We are accused of less than complete candor in ourdescription of the "ticket system" implementedduring slumps in the wood market. Our dissentingcolleague stresses that it is the mills which initiate theticket process and that, when it was last used byEmployer, it affected only two or three mills. These'O See Leckie Smokeless Coal Co., 160 NLRB 329 (1966); see also F H.Snow Canning Company, a Division of the Borden Company. 156 NLRB 1075(1966).observations, while true, beg the question, which isEmployer's actual or potential ability to control thejobbers' wood deliveries. In fact, Employer has suchpower. Only it has contracts to sell the wood to themills, only it issues the tickets when the millyardsbecome full, and only it retains complete discretionto decide who gets those tickets.It is suggested by the dissent that the extent ofEmployer's supervision herein is insufficient tosupport our conclusion that the jobbers and theircrews are not independent contractors. Specifically,it is argued that Employer's field supervisors do nottell the jobbers or their crews what methods to use intheir work. We respond by reiterating what we havestated above that Employer's field supervisorsregularly visit the woods and ensure that the jobbersand their crews meet the numerous specifications inthe stumpage contracts held by Employer. We do notagree, as our colleague appears to suggest, thatmeaningful supervision by Employer requires that itgive lessons in how to hold the axe or when to yell"timber." The jobbers we find to be supervisors cando this on a day-to-day basis.The dissent also suggests that the "entrepreneurialaspects" of the jobbers' business, as well as thejobbers' ability to make numerous decisions affectingtheir economic fortunes, argue against our findingthat they are not independent contractors. Assumingfor the moment that there are economic fortunes tobe made in the woodcutting industry, a matter aboutwhich we express grave doubts, what economicdecisions do these jobbers really have open to them?These are men who cut and haul trees for a living.The trees they cut, the land they cut on, which millsthey truck to, the payroll system most of them use,and the amount they are paid for these services allare controlled by Employer. The reality is that thesemen have very little economic independence left tothem.While the average American might still per-ceive the modern logger along the lines of theheroic figures of the Bunyan myths, the real statusof the Maine woodsman today is anything butheroic. Modern woods-work is a far cry from thelogging operations of the last century. Small treesfor pulpwood, not massive saw logs for lumber,are now the chief crop harvested from the forest.Chain saws have replaced axes and tractors, andskidders now do the work of oxen. The majorenemy of the logger today is not the physicalenvironment but the economic system underwhich he produces wood. Created and manipulat-ed by the large paper companies for their privatel Congreve, "The Mourning Bride." act I, scene I.375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgain, the pulpwood procurement system hasdriven the logger into debt and deprived him ofeven the most rudimentary of social benefits. Byrelating a large group of Maine workers to a lifeof what could be called pulpwood peonage, it hasmade logging one of the lowliest and leastdesirable occupations in Maine.12Thus, it is clear from the record as a whole, includingthe above, that these jobbers neither have norexercise the economic choices which we have foundto be the hallmark of the independent contractor.We are said to be remiss in refusing to be guided inour result by the Board's decision in Twin CityFreight, Inc., S & B Nelson, Inc., 221 NLRB 1219(1975), a case in which we dissented. Our colleaguesees no "significant distinction" between the facts inthat case and those herein. We disagree. Perhaps ifthe interstate motor carrier in that case owned thehighways, rather than the trailers, there would be abasis for comparison. We believe that the employ-ee/independent contractor question is one whichmust be decided on a case-by-case basis based on acareful analysis of the record. In this vein, we notethat the dray agent in question in Twin City Freightoperated pursuant to a letter of agreement settingforth the basic terms of his agency. In the thirdparagraph of the agreement, the agent agrees to"provide and maintain the necessary insurancecoverage and such other failities as may be requiredto be an independent business" and further agrees tobe liable as such to the general public. This is hardlycomparable to the totally oral arrangements underwhich most of the jobbers here operate nor to theconcededly archaic memoranda governing Employ-er's relations with a few jobbers. These exist side byside with Employer's payroll system in which it holdsitself out as the jobbers' and their crews' employerboth to the government and to private insurancecompanies. Furthermore, in Twin City we lookedbeyond the written agreement to the employer'scomplete control of the flow of freight to the drayagent and the consequent lack of opportunity tomake decisions which would significantly increasethe agent's earnings. We also considered the employ-er's unilateral division of agent territory as animportant indicium of its control over the agent. Inthis case, there is no meaningful written agreement tolook beyond, but the record is redolent of lack ofopportunity for jobbers to make significant decisionson their own behalf and of total control by theEmployer of a jobber's sphere of influence.12 Osborn, "The Paper Plantation," p. 130 (Ist ed., 1974), supplied by thePetitioner apparently as Pet. Exh. 12.'3 It appears from the record that Joel Pelletier, Charles Richardson,Francis Gordon, Kendall Hodgson, Everett Brown, and John Lyford aretruckers occasionally used by both Employer and the jobbers. FurtherDoes our dissenting colleague truly bemoan thepossibility of "obligating" the Employer to take overthe conduct of labor relations with respect to thewoods crews? These workers have been denied thepossibility of meaningful bargaining under our Act.This denial has thus far been accomplished by anobvious but ineffectual attempt to create what at firstglance resembles an independent jobber hiring acrew he is responsible to direct, pay, and insure. But,as a matter of fact, this "jobber"-lacking anywritten agreement defining his responsibilities-canonly be described as a hard-pressed supervisor,required to assume the burden of supplying his ownequipment in order to survive in a remote area of thiscountry, and treated for purposes of payroll, relatedreporting, and significant insurance coverage as arank-and-file employee. It is high time these woodscrews have the benefit of a Board election.In view of the foregoing and the record as a whole,we find that the jobbers who do not employ crews,and the crewmembers of those who do, are employ-ees within the meaning of Section 2(3) of the Act. Wefurther find that the jobbers who hire crews, becauseof their power to hire, fire, and discipline employees,are not independent contractors but are supervisorsof Employer. We therefore find a question affectingcommerce exists concerning the representation ofcertain employees of the Employer within themeaning of Sections 9(c)(1) and 2(6) of the Act. Wefind the following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(c) of the Act:All cutters, skidder operators, truckdrivers, loaderoperators, and heavy equipment operators em-ployed by the Employer in the Employer's woodoperations in the State of Maine who are engagedin the cutting and transportation of wood fromEmployer-owned or managed woodlands to millswith whom Employer contracts, excluding salesemployees, office clerical employees, guards, andsupervisors as defined in the Act.13[Direction of Election omitted from publication.]14MEMBER PENELLO, dissenting:The majority of this panel has managed theconsiderable feat of converting the facts of this caseinto those required by its view of the law, a minorityview vis-a-vis that of the full Board, to create anemployer-employee relationship, and then convertinginformation as to the employment status of these truckers is unavailablefrom the record. We shall therefore allow the truckers to vote subject tochallenge.14 [Excelsior footnote omitted from publication.]376 PRENTISS & CARLISLE CO.its minority view into the controlling principle forthis case. This multiple alchemy is performed by theincantation of magic words and the waving of ascepter.First, the facts: The jobbers whom the majorityfinds to be employees of the Employer operate withtheir own heavy equipment representing investmentsof up to $200,000 and crews of up to 10 persons,whom the jobbers hire, set wages for, supervise, anddiscipline, without any participation by the Employ-er. Neither the jobbers nor their crews share in any ofthe fringe benefits provided to the Employer'semployees. Overseeing the operations of all 45jobbers, plus their crews, plus road construction andother field operations, are 2 field supervisors of theEmployer and their assistants, all of whom spend aconsiderable amount of time in their offices as well.This means that a field supervisor or assistantperforms some oversight function with respect toeach jobber's operations irregularly, averaging ap-proximately once a week. Typically, these inspec-tions have to do with the condition in which theharvested land has been left after the cutting, damageto uncut trees, and compliance with the specifica-tions of the Employer's stumpage permits as tominimum size of trees to be cut and the height of thecut, reflecting the forestry theories of the variouslandowners rather than those of the Employer. Thereis no evidence of any instructions given by theEmployer's supervisors to the jobbers or their crewsas to the methods to be used in complying with anyof the specifications or other aspects of theircontracts.The jobbers use their own discretion in at least thefollowing respects: how much equipment to purchaseand where to purchase and finance it; how andwhere to use and maintain the equipment; whetherto employ crews, of what size, and how much to paythem, the last being a matter between the jobber andthe crewmembers; what part of a designated wood-land to cut; 15 establishing a timetable and order forcutting; whether to haul the cut timber to the millsthemselves or contract out the hauling to an indepen-dent hauler; 16 to which of several mills to deliver thewood; 17 whether to contract with any of theEmployer's competitors, which several of the jobbersdo; and whether or not to contract with theEmployer to use its payroll services.15 One jobber's designated area, for instance, is 6 by 3 miles.i6 And at least onejobber does contract hauling for otherjobbers.17 Some of the jobbers have their own contracts with mills for purposesother than the work they do for the Employer.is It is ironic to be accused of accepting uncontradicted testimony ofwitnesses for the Employer at "face value" and otherwise disregarding therecord. while the majority bases its conclusion that use of the payroll serviceis "nominally" optional entirely upon the statement of a single jobber, whoHere is where the majority uses one of its magicwords. It recites that the jobbers' use of theEmployer's payroll service is nominally optional.l8This use of the word "nominally" apparently isintended to deprive of its natural persuasiveness thefact that use of the payroll services is indeedoptional; that those who want to use it must pay aservice charge for it; that not all the jobbers use it;and that, when the jobbers do use the service, notonly their employees working on jobs contracted bythe Employer are listed, for administrative payrollpurposes, as employees of the Employer, but alsothose employees of the jobbers who are working onjobs completely unrelated to the Employer. Thus, theservice is provided, for the mutual benefit of the userand the supplier, as a business transaction indepen-dent of the operational relationship between theEmployer and the jobbers.19It has recently beenprovided by the Employer to other outside contrac-tors and covers employees who by no stretch of theimagination could be considered employees of theEmployer. Therefore, all of the arguments connect-ing use of the payroll service with "employee" statusof its users and their employees fall away as cleanlyas a well-felled tree.A second example of verbal magic is the majority'stransmutation of the Employer's "ticket system" intoa means of control over "how much wood goes toany specific mill." One important detail omitted fromthe majority's opinion is that the only time the recordshows that the ticket system was used it applied onlyto I or 2 of the 80 mills with which the Employerdeals. Even more fundamentally, the majority fails toexplain that the limitation of deliveries to a particularoverloaded mill is instituted not by the Employer butby the mill. When such an instruction is received bythe Employer, it issues tickets to jobbers who areharvesting wood for which the overloaded mill wouldbe a likely market, thus guaranteeing that the jobbermay deliver a designated quantity of wood to thatmill. Without such a ticket, the jobber might appearat the mill and request clearance to unload, subjectto the mill's current situation and the ticketsoutstanding. Thus, the only diminution of thejobber's discretion to deliver to the mill mosteconomical for him is in a very limited situation thatis only peripherally in the control of the Employer.What is left, then, to suggest other than anindependent contractor relationship between thesimply asserted that he was told by representatives of the Employer tosubscribe to the payroll service. It is noteworthy, however, that the jobber inquestion testified that his reason for signing up for the payroll service was toobtain workmen's compensation coverage which he desired. In actuality,therefore, it would seem that it is the majority which has ignored the recordwith respect to this issue, except for some isolated testimony by one witness,and is thus unable, or unwilling, to see the forest for this tree.'9 In fact, the Employer makes a profit on providing this service.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer and the jobbers? It is, in the view of themajority of this panel, that the contracts are "readilyterminable," a fact which, in the most spectaculardisplay of the majority's wizardry, "is inconsistentwith an independent contractor status." Aside fromthe lack of authority for such a sweeping statement,such assertion flies in the face of a host of decisionsin which the Board has found independent contrac-tor status in spite of the short-term terminability ofthe contract.20While terminability at will by thedominant party has been weighed as a factorconsistent with an employer-employee relationship, ithas never been considered sufficient in itself tojustify finding that such a relationship exists.The majority's rationale apparently is that, assum-ing the jobbers are more dependent economically onthe Employer than the Employer is on them (anassumption that can be based only on speculationinsofar as this record is concerned), the Employer'soption to terminate the relationship gives it thepower to control the means by which the jobbersperform their contracts even if that power has notbeen exercised. But this or any similar rationale doesnot represent the view of the Board. We do notdecide whether the business firms who contract outwork have the economic leverage to demand areservation of the right to control the means ofperformance. We decide, rather, whether such a righthas in fact been reserved. There is no evidence thatthis Employer has done so.21When balanced against the numerous entrepre-neurial aspects of the jobbers' businesses-the largeinvestments and the many decisions and policies20 E.g., Ace Doran Hauling & Rigging Co., 214 NLRB 798 (1974); ConleyMotor Express, Inc., 197 NLRB 624 (1972); Donrey, Inc., d/b/a Las VegasReview-Journal, 223 NLRB 744 (1976).21 Thus, assertions of the majority that the jobbers "have very littleeconomic independence left to them," that they "neither have nor exercisedthe economic choices which we have found to be the hallmark of theindependent contractor," and "the record is redolent of lack of opportunityfor jobbers to make significant decisions on their own behalf and of totalcontrol by the Employer of a jobber's sphere of influence," while appealingwhich if pursued will affect their own economicfortunes-the factors on which the majority relies,even if given greater weight than I would, areinsubstantial. A fair weighing of the factors wouldshow, I think, a stronger case for independentcontractor status here than in the recent case of TwinCity Freight, Inc., S & B Nelson, Inc., 221 NLRB 1219(1975), where a majority of the Board, the membersof the majority of this panel dissenting, found a drayagent to be an independent contractor despite thefact that the employer supplied him with a terminaland trailers, bearing its identification and insured bythe employer. Aside from the greater degree ofownership and control of the equipment they use bythe jobbers in the instant case, I see no significantdistinction between the two cases.22The result reached by the majority in the instantcase is almost ludicrous from a practical viewpoint aswell. There is no dispute over the fact that theEmployer exercises no control over the laborrelations of the jobbers' crewmembers. Yet themajority holds that it is their employer. And, bycertifying a union as their representative, the Boardwould obligate the Employer to take over from thejobbers the responsibility for the conduct of laborrelations with respect to the crews. This strikes me asfurther evidence that the majority is creating anemployer-employee relationship here. I think thedecision that one already exists is wrong. At the veryleast, it is a gross modification of our standard ofreview to hold that the Regional Director committedreversible error in finding that the jobbers areindependent contractors.as sociological rhetoric, have nothing to do with the application of the"right-to-control" principle to the facts of the case. It thus appears that intheir zeal to reach a desired result, the members of the majority haveventured far out on a limb-a limb which is easily sawed off by mererecognition of the fact that the Employer has neither reserved nor exercisedthe right to dictate the means by which the jobbers do their work.22 See also Ace Doran Hauling & Rigging Co., supra; Harbor PlywoodCorporation, et al., 119 NLRB 1429 (1958).378